Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 and October 21, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-19 are pending in this application.
4.	Claims 1, 6, 10 and 11 have been amended.

Allowable Subject Matter
5.	Claims 1-19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	Claims have been found allowable because the prior art of record fails to teach or reasonable suggest the features of:
 	“determining whether a current block of the plural tiles is positioned on each boundary block of the tiles; 
disabling an in-loop filter on each boundary block of the tiles for determining a motion vector prediction range by modifying a corresponding parameter for the in-loop filter of an AV1 encoder, in response to the current block of the plural tiles being determined to be positioned on each boundary block of the tiles”, along with all the other limitations of claim 1(Please refer to Final Rejection dated 06/23/2021).
Claims 10 and 11 recite a transcoding system and a motion-constrained encoding method of a tile-based AV1 image comprising similar limitations, therefore, they are allowed for similar reasons. 
Dependent claims 2-9 and 12-19 are allowed by virtue of their dependency to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References cited, not relied upon
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Laude et al, 2018 (T. Laude, Y. G. Adhisantoso, J. Voges, M. Munderloh and J. Ostermann, "A Comparison of JEM and AV1 with HEVC: Coding Tools, Coding Efficiency and Complexity," 2018 Picture Coding Symposium (PCS), 2018, pp. 36-40, doi: 10.1109/PCS.2018.8456291).
Lee et al, 2013 (Jinho Lee, Hui Yong Kim, Sung-Chang Lim, Jin Soo Choi, "Constrained in-loop filtering for error resiliency in high efficiency video 
Topiwala et al, 2017(Pankaj Topiwala, Wei Dai, Madhu Krishnan, "FastVDO enhancements of the AV1 codec and comparison to HEVC and JVET codecs," Proc. SPIE 10396, Applications of Digital Image Processing XL, 103960D (19 September 2017); https://doi.org/10.1117/12.2273835).
Topiwala et al, 2018 (Pankaj Topiwala, Madhu Krishnan, Wei Dai, "Performance comparison of VVC, AV1, and HEVC on 8-bit and 10-bit content," Proc. SPIE 10752, Applications of Digital Image Processing XLI, 107520V (17 September 2018); https://doi.org/10.1117/12.2322024).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ana Picon-Feliciano/Examiner, Art Unit 2482              


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482